Citation Nr: 9909126	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for arthritis of the 
cervical spine.


FINDING OF FACT

The claim of entitlement to service connection for arthritis 
of the cervical spine is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the cervical spine is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for arthritis of 
the cervical spine.  He contends that his current cervical 
spine arthritis is due to the hardships of his service.  He 
also claims that he received treatment for his condition at a 
field hospital in Korea.  

The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
he had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims, lay observation is 
competent.  

If chronicity is not applicable, a claim may be well grounded 
under 38 C.F.R. § 3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran's service medical records are apparently no 
longer available.  A January 1998 statement from the National 
Personnel Records Center (NPRC) indicated that there were no 
records on file for the veteran and that they may have been 
destroyed by a fire.  It was noted that further information 
was needed to attempt to reconstruct medical data.  The RO 
sent the veteran a letter in March 1998 requesting that he 
complete NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  In late March 1998, the veteran 
submitted this form completed with information pertaining to 
his reported treatment in service.  He indicated that he had 
received treatment for disease of the bone in his neck in 
November and December 1953, while assigned to the 15th Tank 
Battalion, 3rd Division, in Seoul, Korea.  The RO again 
requested that NPRC search for any available records 
pertaining to the veteran and included a copy of the 
completed form.  A July 1998 statement from NPRC indicated 
that a search had been performed of the morning reports from 
the 15th Infantry Regiment, Tank Company, from November to 
December 1953, but that no remarks were shown pertaining to 
any illness regarding the veteran.  

The RO informed the veteran of this in August 1998 and 
requested that he provide copies of any service medical 
records he had.  The veteran indicated that he had no copies 
of any service medical records.  Thus, although it is 
unfortunate that any service medical records which may have 
once existed are no longer available more than 40 years after 
the veteran was separated from service, the claim must be 
considered on the basis of the available record.

In this case, while the record shows that the veteran 
currently has arthritis of the cervical spine, he has 
submitted no medical evidence to relate this condition to his 
military service.  The veteran has indicated that he has 
received treatment for his cervical spine disability from the 
VA Medical Center in Dayton, Ohio and copies of his medical 
records were obtained.  However, these medical records show 
that arthritis of the cervical spine was first shown on x-ray 
examination in November 1992, almost 40 years after his 
separation from service, and they do not relate the arthritis 
to his period of service.  The veteran, likewise, has 
submitted no medical evidence to relate his current arthritis 
to his military service.     

Although the veteran's claims that he developed arthritis of 
the cervical spine due to service in Korea, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the first 
medical evidence of arthritis of the cervical spine was in 
1992 and as the appellant has submitted no medical opinion or 
other competent evidence to support his claim that his 
current arthritis is in anyway related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for arthritis of the cervical spine on 
a ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).



ORDER

Service connection for arthritis of the cervical spine is 
denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


